Citation Nr: 0333908	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  94-11 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic tremor 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to May 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

In an April 2000 decision, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim for entitlement to service connection for residuals of 
a head injury, to include headaches and tremors.  
Subsequently, the RO granted the veteran service connection 
for headaches on a direct basis.  Accordingly, the claim for 
entitlement to service connection for headaches as residual 
of a head injury is now moot, and the issue before the Board 
is as stated on the title page of this decision.

The April 2000 Board decision also instructed the RO to issue 
a statement of the case with regard to an issue of 
entitlement to restoration of a 40 percent evaluation for a 
low back disability, effective from March 1981.  In August 
2000, the RO issued the veteran a statement of the case on 
this issue.  The RO also sent the veteran a VA Form 9 and 
advised him to complete and return that form if he wished to 
appeal the denial.  No response has been received from the 
veteran regarding this matter.  Accordingly, a claim for 
entitlement to restoration of a 40 percent evaluation for a 
low back disability, effective from March 1981, is not 
currently in appellate status before the Board.


FINDING OF FACT

The veteran's tremors are caused by the veteran's service-
connected post-traumatic stress disorder.




CONCLUSION OF LAW

The veteran's tremors are proximately due to the veteran's 
service-connected post-traumatic stress disorder.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

A review of the record reveals that the veteran has not been 
informed of the requirements of the VCAA with respect to the 
claim currently on appeal.  Furthermore, the VA has not fully 
apprised the veteran of the development the VA would attempt 
to perform, and the evidence the veteran needed to provide. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
However, in light of the outcome of this decision, the 
veteran is not adversely affected by such lack of 
notification.  In the circumstances of this case, a remand to 
have the RO apply the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  

Taking the above factors into consideration, there is no 
prejudice to the veteran in proceeding to consider the claim 
of entitlement to service connection for a chronic tremor 
disability.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, where a service-connected disability causes an 
increase in, but is not the proximate cause of, a nonservice-
connected disability, the veteran is entitled to service 
connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records are negative for any 
complaints or findings of tremors, but do reveal frequent 
treatment for anxiety.

By rating action in February 1972, the veteran was granted 
service connection for psychoneurosis, conversion hysteria.  
The Board notes that the veteran's service-connected 
psychiatric disability was later reclassified as post-
traumatic stress disorder, and that the veteran has had a 100 
percent rating in effect for his psychiatric disability since 
June 1993.

On VA psychiatric examination in January 1972 it was noted 
that the veteran's hands shook slightly.

The veteran underwent a private psychiatric examination in 
November 1984.  The veteran reported that his nerves were 
really bad, and that he got tremors.  The veteran reported 
that he had a first onset of tremors soon after discharge 
from the Marines in 1969.  He reported that the tremors had 
been at a constant level until recently.  The veteran 
reported a recent increase in the tremors, and that he had 
been afraid that he had Parkinson's disease.  The veteran 
noted that he had been to a neurologist and had been told 
that he did not have Parkinson's disease.  The diagnoses were 
chronic post-traumatic stress disorder and adjustment 
reaction, with depressed mood. 

The veteran was seen at a VA neurology clinic in January 1992 
due to his tremors.  The VA neurologist noted that the 
veteran had mild tremors which could be related to the 
veteran's anxiety neurosis.

The veteran was afforded a VA neurological examination in May 
1998.  Examination revealed that the veteran was extremely 
anxious.  Cerebellar testing revealed intension tremor 
bilaterally and resting tremor.  The examiner opined that the 
veteran's symptomatology was most likely related to his 
anxiety disorder and post-traumatic stress disorder, and not 
to organic peripheral neuropathy or neurological disease.

In January 2003 the veteran underwent an MRI of the brain to 
rule out Parkinson's disease.  Parkinson's disease was not 
found.  The examiner noted that the study was significantly 
limited secondary to the veteran's motion, which was likely 
due to the veteran's known tremors.

There is medical evidence that the veteran experienced 
tremors in January 1972, less than three years after 
discharge from service.  In January 1992 a VA physician 
suspected that the veteran's tremors were due to his anxiety 
disorder.  A May 1998 VA examiner expressed the opinion that 
the veteran's tremor disability was due to his anxiety 
disorder and post-traumatic stress disorder.  In this case, 
there is medical evidence indicating that the veteran has a 
current tremor disorder that is related to the his service-
connected psychiatric disability.  As noted above, service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a).  Accordingly, the Board finds that 
service-connection for a chronic tremor disability, as 
secondary to service-connected post-traumatic stress disorder 
is warranted.  

The Board recognizes that the veteran has asserted that his 
tremor disability is due to head trauma he allegedly received 
in service.  However, since he has been granted service 
connection for his tremor disability, his claim for service 
connection for a tremor disability on any other basis is now 
moot.


ORDER

Entitlement to service connection for a chronic tremor 
disability is granted.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



